                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIJAH RABELLDE,                                   Case No. 4:17-cv-05031-KAW
                                   8                     Plaintiff,                         ORDER CLARIFYING PRIOR ORDER
                                                                                            VACATING CASE DEADLINES
                                   9              v.
                                                                                            Re: Dkt. No. 44
                                  10     UNITED STATES OF AMERICA,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 10, 2019, the Court issued an order referring Plaintiff to the Federal Pro Bono

                                  14   Project for appointment of counsel for all purposes. (Dkt. No. 44.) Therein, the Court vacated all

                                  15   case deadlines, and stated that it would address the case schedule at the next case management

                                  16   conference. Id. at 2.

                                  17          To clarify, the Court is prepared to reset the entire case schedule, including all discovery

                                  18   deadlines, to prevent Mr. Rabellde from being prejudiced by the actions of his former attorney,

                                  19   who was referred to the State Bar of California for disciplinary proceedings. It would be a

                                  20   miscarriage of justice to proceed in any other manner.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 7, 2019
                                                                                            __________________________________
                                  23                                                        KANDIS A. WESTMORE
                                  24                                                        United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
